Citation Nr: 1022643	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected sinusitis. 

2.  Entitlement to a rating in excess of 50 percent for 
sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Weber, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1956 to October 
1968 and from May 1971 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss.  

In February 2010, the Veteran presented personal testimony 
before the undersigned Veterans Law Judge during a Travel 
Board hearing.  A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 50 percent 
for sinusitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The Veteran has a current bilateral hearing loss 
disability for VA compensation purposes.

3.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no competent 
medical evidence of bilateral hearing loss for over 28 years 
after service, and the only competent medical opinions 
addressing the question of whether there exists a medical 
nexus between any in-service noise exposure and the current 
bilateral hearing loss or service-connected sinusitis weigh 
against the claim.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed; bilateral hearing loss was not proximately due to 
or the result of service-connected sinusitis.  38 C.F.R. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), are applicable to this 
appeal.  The Veteran's claim for service connection for 
bilateral hearing loss was received in November 2007.  He was 
notified of the general provisions of the VCAA in 
correspondence dated in February 2008.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claim, identified his duties 
in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding 
VCAA.  The letter also notified him of how VA determines the 
disability rating and effective date when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claim was reviewed 
and a statement of the case was issued in March 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file.  He has also 
been provided with VA audiological and nose, sinus, larynx, 
and pharynx examinations to assess the current nature and 
etiology of his claimed bilateral hearing loss disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if it becomes disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

The Veteran contends that his claimed bilateral hearing loss 
disability is related to noise exposure from listening to 
Morse code everyday for at least eight hours from 1956 to 
1958 and from aircraft running on the flight line, or as a 
result of service-connected sinusitis.

His DD Form 214s (Separation from Service) listed his 
military occupational specialty as Air Operations Supervisor 
during his first period of service and from May 1971 to May 
1975 during his second period of service, and as operations 
system management supervisor during the remainder of his 
second period of service.  

During both periods of service, the Veteran underwent 
multiple audiometric examinations, including at enlistment 
and separation.  It should be noted that prior to November 
1967, service departments used ASA units to record puretone 
sensitivity thresholds in audiometric measurement.  VA 
currently uses ISO (ANSI) units.  For purposes of comparison 
between the service audiometric data and more recent VA 
audiometric data, the table below shows the ASA measurements 
recorded in service, with the comparable ISO (ANSI) 
measurements in adjacent parentheses.  Audiometric test 
results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
ISO 
(ANSI)
Add
(15)
(10)
(10)
(10)
(5)
July 1956
RIGHT
5 (20)
5 (15)
0 (10)
--
--

LEFT
5 (20)
10 
(20)
10 (20)
--
--
January 
1963
RIGHT
0 (15)
0 (10)
10 (20)
-5 (5)
-5 (0)

LEFT
0(15)
0 (10)
20 (30)
10 (20)
5 (10)
March 
1967
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)

LEFT
-5 
(10)
-5 (5)
0 (10)
10 (20)
10 (15)
February 
1968
RIGHT
-5
-5
-5
5
5

LEFT
-5
0
-10
-5
5
November 
1968
RIGHT
20
0
0
0
0

LEFT
0
0
0
10
10
January 
1969
RIGHT
20
0
0
0
0

LEFT
0
0
0
10
10
May 1971
RIGHT
70
55
20
--
45

LEFT
10
5
5
--
5
February 
1975
RIGHT
10
10
5
10
10

LEFT
10
5
5
10
5
April 
1977
RIGHT
15
10
5
10
10

LEFT
5
5
5
10
5
December 
1978
RIGHT
5
5
10
15
10

LEFT
20
10
5
5
10

Service treatment records were silent for complaints or 
reference to any hearing loss by the Veteran.  He identified 
having "ear, nose, or throat trouble" on multiple 
occasions, but consistently underlined "nose," and 
physician summaries indicated that he had a history of nose 
bleeds (epistaxis) since childhood with cautery in January 
1968.  

In a post-service VA examination report dated in May 1979, 
the Veteran denied "any serious ear problems whatsoever", 
an no hearing loss was noted on the examination.  

The claims folder contained no further medical records 
relating to his claimed bilateral hearing loss disability 
until a June 2007 VA audiology consultation note in which he 
reported fluctuating hearing loss in his right ear for many 
years, which he attributed to his sinus problems.  He also 
reported military-related noise exposure.  In an ENT (ear, 
nose, and throat) consultation report also dated in June 
2007, he complained of a "plugged" up feeling in his right 
ear for the past year, and he associated the symptoms with 
his allergies and chronic sinus problems.  Audiological 
findings were reported as low frequency moderate conductive 
hearing loss in the right ear.  The assessment was right-
sided Eustachian dysfunction and middle ear effusion.  

In a statement dated March 2008, the Veteran claimed that as 
far back as 1967 or 1968, he had been told that his hearing 
was going bad.  In a separate statement from the same day, he 
asserted that Air Force doctors had told him of his hearing 
loss beginning in 1960.  

In an April 2008 VA audiological examination report, the 
Veteran denied pre-military noise exposure and post-military 
occupational and recreational noise exposure.  He described 
in-service noise exposure from listening to Morse code 
everyday for at least eight hours from 1956 to 1958 and from 
aircraft running on the flight line. He reported using cotton 
on the flight line for ear protection.  Competent objective 
findings showed a current bilateral hearing loss disability 
for VA purposes.  Following a review of the claims folder and 
examination of the Veteran, the examiner opined that the 
Veteran's current bilateral hearing loss was not related to 
in-service noise exposure because his hearing was within 
normal limits bilaterally at discharge based on his December 
1978 retirement examination. 

In a May 2008 VA nose, sinus, larynx, and pharynx examination 
report, the Veteran stated that he managed a retail store 
until he retired in 1996.  He did not describe any hearing 
loss associated with his sinusitis disability. 

In correspondence dated in July 2008, the Veteran asserted 
that his bilateral hearing loss disability was caused by his 
sinusitis. 

In a VA audiological examination report dated in December 
2008, he repeated his statements from the 2008 VA examination 
report regarding the history of his claimed hearing loss 
disability.  Competent evidence again showed that he had a 
current bilateral hearing loss disability for VA purposes.  
The same examiner reiterated her opinion that the Veteran's 
hearing loss was not related to the reported in-service noise 
exposure.  

In December 2008, a VA nose, sinus, larynx, and pharynx 
examination was also performed.  Following a physical 
examination, the physician concluded that the Veteran had a 
bilateral sensorineural hearing loss, fairly symmetrical, of 
a nerve damage-type, and the impression included "no 
evidence of sinusitis" based on normal examination findings.  
Instead, the physician believed that the Veteran's symptoms 
were more consistent with a vascular headache, especially if 
the Veteran has blurred vision with the headache as he 
reported.  As a result, the physician explained that he could 
not conclude that the Veteran's hearing loss was caused by or 
was at least as likely as not caused by service-connected 
"tinnitus" [sinusitis] because [sinusitis] does not cause 
hearing loss.  He speculated that the Veteran's hearing loss 
was not likely to be caused by the service-connected 
[sinusitis] because his claim of service connection for 
sinusitis was not well founded nor supported by the negative 
x-ray findings.

In a VA examination report dated in June 2009 for the purpose 
of evaluating the Veteran's service-connected disabilities 
for a claim of individual unemployability due to service-
connected disabilities (TDIU), the Veteran described his 
claimed bilateral hearing loss disability, but the report did 
not include any pertinent examination findings or opinion 
related to that claim.

In February 2010 the Veteran testified at a personal hearing 
and reiterated his contentions about in-service noise 
exposure to a flight line and as a radio operator.

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  The Board finds that the Veteran is 
competent to describe his symptomatology regarding his 
bilateral hearing loss disability, first shown on VA 
audiological evaluation in June 2007.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (holding that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation; in such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection).  However, his testimony that he had been told of 
hearing loss both during and since his service is not 
credible because it is contradicted by medical evidence 
showing normal hearing at separation.  Therefore, the 
Veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claim.

It should be noted that during the May 1971 audiometric 
examination, hearing loss in the right ear was noted to be 
significant; however, based on a longitudinal review of the 
record, and noting the normal audiometric results for the 
right ear in the later service department tests, it appears 
that the 1971 right ear findings were an aberration, possible 
caused by faulty equipment, or an acute episode of impaired 
hearing caused by a passing illness, that resolved without 
residuals, as shown by the later normal test results.

With respect to the Veteran's claim for bilateral hearing 
loss on a direct basis, the Board also finds that the April 
2008 and December 2008 VA audiological examination reports 
were adequate; they were performed by a physician who is an 
audiologist, she reviewed the claims folder and the Veteran's 
subjective history, conducted an examination, and supported 
her opinions with an articulated medical rationale.  In this 
regard, the Board also finds that her opinion that his 
current hearing loss was not related to service was 
persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion).

Regarding the claim that bilateral hearing loss was secondary 
to service-connected sinusitis, the Board acknowledges that 
the December 2008 VA nose, sinus, larynx, and pharynx 
examiner likely made a clerical error by frequently referring 
to service-connected "tinnitus" rather than "sinusitis" in 
his report.  The evidence of record shows that the Veteran is 
service-connected for sinusitis and was denied service-
connection for tinnitus.  In addition, he was afforded 
additional VA examinations and medical opinions in 2008 
because he claimed that his bilateral hearing loss disability 
was related to service-connected sinusitis.  In addition, the 
impression included "no evidence of sinusitis," but did not 
refer to any claimed tinnitus.  Therefore, the Board finds 
that context of the examination report supports the 
reasonable conclusion that the examiner intended to refer to 
"sinusitis" in his report rather than "tinnitus," and the 
error is harmless.

Moreover, the Board finds that the examiner's conclusion that 
bilateral hearing loss was not related to sinusitis was 
persuasive because he supported his conclusion by a well-
articulated medical rationale, detailing that there was no 
objective medical evidence that the Veteran currently had 
sinusitis.  Therefore, the Board finds that the December 2008 
VA examiner's opinion is persuasive.  Nieves-Rodriguez, 22 
Vet. App. at 302-04.

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss was in June 2007, more than 28 years after discharge 
from service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected sinusitis, is 
denied. 


REMAND

In an April 2009 statement, the Veteran expressed 
disagreement with a March 2009 rating decision that continued 
a previously assigned rating of 50 percent for sinusitis.  
This statement is accepted as a timely notice of disagreement 
(NOD) with the April 2009 rating decision cited on this 
issue, but a statement of the case (SOC) has not been 
issued.  38 C.F.R. §§ 20.201, 20.302(a) (2009).  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) held that when an appellant files a timely 
NOD and no SOC is issued, the Board should remand, rather 
than refer, the issue to the RO for the issuance of an SOC.  
Consequently, this matter will be remanded for the issuance 
of an SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and his 
representative an SOC addressing the claim 
regarding entitlement to a rating in 
excess of 50 percent for sinusitis.  All 
applicable criteria should be addressed in 
the SOC.  Along with the SOC, the RO must 
furnish to the Veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to this issue.  (The 
Veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected).  If, and only 
if, the Veteran files a timely appeal, 
this issue should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


